Title: To George Washington from Rufus King, 12 November 1796
From: King, Rufus
To: Washington, George


                        
                            Dear Sir 
                            London Nov. 12. 1796
                        
                        
                        I have had the honor to receive your Letter of the 25. of August and Doctr
                            Nicholl whose advice I have asked has been so obliging as to give me information respecting
                            the manner in which the order of the Court of Chancery should be published—in a day or two I
                            will procure its insertion in the proper news paper—some little attention will be requisite
                            to avoid as far as practicable the great Expence which commonly attends this kind of
                            publication—the News papers containing the notification shall be transmitted to you
                            agreeable to your directions—It is extremely difficult to form a satisfactory Opinion
                            respecting the probability of peace—I meet with few persons who appear to have much
                            confidence in the success of Lord Malmesbury—The Declaration of war by Spain, at a moment
                            when England appeared to be making serious Efforts to conclude a general Peace, strengthens
                            the belief of many, that France prefers still to continue the war: All
                            the internal movements of this Government, that are visible; indicate a
                            Determination to prosecute the war with vigour; The funding of the floating Debt earlier
                            than usual, and at the commencement of the negotation with France, when its influence upon
                            the Stocks is such as a measure so direct for the restoration of peace is calculated to
                            produce, the Augumentation of the Militia by the addition of 60,000 men, and the means
                            employed to recruit the regular Army, if Peace is near, would seem to be improvident &
                            unwise—but if the war continues, 12. millions will have been funded on advantageous Terms, the
                            Government will have removed an important obstacle to the further use of their Credit, and
                            by an increase of the internal Strenth of the Nation placed at their Disposal the regular
                            Forces to be employed abroad.
                        France will bend all her Energies against that Commerce in which England finds
                            such immense Resources to prosecute the war, not by attacking her Navy, nor by attempting
                            the threatened invasion, but by compelling the neighbouring Nations to Exclude the commerce
                            of England from the great and profitable market of Europe—England in Turn will endeavour to
                            balance the Account, by conquering, or emancipating, the Colonies of Spain & France,
                            thereby opening new, and extensive, Markets in another Quarter of the Globe—should the war
                            unfortunately still go on, the meditated Expedition against Canada by the Mississippi may
                            possibly be undertaken—I think it much less probable since the Evacuation of our frontier
                            Posts by the British forces—though I can not seriously believe that such an expedition will
                            be attempted, still it may be the part of prudence to consider it as possible, in order to
                            guard against its mischiefs.
                        Spain enumerates among the injuries received from Great Britain, the Treaty
                            concluded with us; and France was satisfied neither with that Treaty, nor with the
                            subsequent one, that was concluded at a fortunate moment between us & Spain—both may
                            have been dissatisfied, from motives connected with the Project of an Expedition through the
                            Mississippi. With perfect respect I have the honor to be Dear sir yr ob. & faithful
                            Servt
                        
                            Rufus King
                            
                        
                    